                   LEE LITIGATION GROUP, PLLC
                              148 WEST 24TH STREET, 8TH FLOOR
                                   NEW YORK, NY 10011
                                    TEL: 212-465-1180
                                    FAX: 212-465-1181
                                 INFO@LEELITIGATION.COM



WRITER’S DIRECT:       212-661-1008
                       anne@leelitigation.com
                                                                                 January 24, 2020
Via ECF
The Honorable Stewart D. Aaron, U.S.M.J.                      1/24/2020
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 11C
New York, NY 10007

               Re:     Tavera v. 18 Greenwich Avenue, LLC d/b/a Rosemary’s, et al.
                       Case No. 19-cv-8258 (SDA)

Dear Judge Aaron:

        We are counsel to Plaintiff and write, jointly with counsel to Defendants, to respectfully
request a one week extension (from January 24, 2020 to January 31, 2020) to file for preliminary
approval of the class settlement.

       Although the parties have completed the settlement documents and motion papers, the
Settlement Agreement is currently out for signature. This is the first request for extension.

        We thank the Court for its time and consideration.

Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.

cc:     all parties via ECF


      Request GRANTED. SO ORDERED.
      Dated: January 24, 2020
